DETAILED ACTION
Status of the Application 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2021 has been entered.
The Examiner further acknowledges the following:
Claims 18-25 are pending and under current examination. 
Applicants' arguments filed on 08/06/2021 have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statement (IDS) filed on 08/09/2021 has been considered by the Examiner. A signed copy of the IDS is included with the present Office Action. 

Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Palepu (United States Patent Publication 2016/0101147-effective filing date of May 2013) in view of Accord (Vancomycin Powder for Infusion 02/2013), Ulrich et al. (United States Patent Publication 2003/0032600) and Lord et al. (United States Patent Publication 2014/0079777). 
Claim 1 is to a non-sterile stable liquid formulation formulated for oral administration, comprising: (a) citric acid, (b) water, (c) a sweetener, (d) a preservative, wherein the preservative is selected from the group consisting of benzyl alcohol, sodium benzoate, parabens, benzoic acid, and potassium sorbate, and (e) vancomycin hydrochloride from 25-50mg/ml, and wherein the non-sterile stable liquid formulation is homogenous and stable for at least 1 week at refrigerated temperature and has a pH of 2.5-4.5.
Palepu teaches compositions including non-sterile liquid solution compositions comprising stable vancomycin hydrochloride present from 25mg/mL-150mg/mL, with some embodiments having about 50mg/mL, see paragraphs [0003], [0004], [0018], [0030], [0048], and Examples 1-8. Regarding the claimed 25mg/ml or 50mg/ml, MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  The liquid formulations have long-term storage stability and a 
Palepu suggests injectable formulations and does not expressly teach oral vancomycin hydrochloride forms. 
However, Accord discloses that vancomycin hydrochloride can be reconstituted in vials for both injectable forms or orally by reconstitution of the vancomycin in water with common flavoring formulations. The oral dosage form is most effective in treating C. difficile pseudomembranous colitis versus the injectable formulations. 
Therefore it would have been prima facie obvious before the time of filing to provide Palepu’s injectable formulation in oral dosage form with the motivation of providing dosage forms which are more effective in treating C. difficile induces pseudomembranous colitis which cannot effectively be treated by injectable formulations. 
There would have been a reasonable expectation of success because Palepu discloses injectable vancomycin hydrochloride and Accord teaches that vancomycin hydrochloride can be reconstituted for injectable or oral form depending on the condition to be treated. 

However, Ulrich et al. teach taste masking liquid pharmaceutical compositions for oral administration, see abstract and paragraph [0092].  According to Ulrich, many active ingredients including antimicrobial agents have strong unpleasant and bitter tastes and therefore a need exists to develop taste masked solutions which provide uniform distribution of active and make the composition palatable, see paragraphs [005]-[007]. The tasted masked solutions contain sucralose (sweetener) present from .05-1.5 w/v, and pH buffers such as citric acid anhydrous present from, .01-1%, see paragraphs [0092], [0093], [0096] and Example 3. The liquid solutions can further contain preservatives such as sodium benzoate present from 0.1-0.5% w/v, sucralose present from 0.05-1.5%,  and a flavoring agent such as grape present from .02-.06% w/v, see paragraphs [0052], [0092], [0098]-[0100] and Example 12. The taste masked formulations can further contain coloring agents such as dyes, see paragraphs [0052],  [0092], [0098]-[0100] Example 12.
Although Ulrich discloses antimicrobial agents which are bitter are taste masked, Ulrich does not teach vancomycin hydrochloride, however Lord disclose that Vancomycin and its salt forms have a bitter taste, see paragraph [0032]. 
Accordingly, it would have been prima facie obvious before the time of filing to provide the modified Palepu’s vancomycin hydrochloride solution with a liquid taste masking formulation that comprises sweetener, flavoring agent or dye, with citric acid 
A person of ordinary skill in the art would have been motivated to do so in view of Ulrich which discloses that orally administered active pharmaceutical agents can be taste masked due to their bitter taste with formulations which comprise art recognized buffers, sweetener, flavoring agent, and preservatives used in overlapping ranges. Therefore, since Vancomycin hydrochloride is an art recognized bitter drug, one would have been motivated to use the taste mask solutions of Ulrich in amounts disclosed by Ulrich to enhance the taste of vancomycin hydrochloride. MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  
There would have been a reasonable expectation of success particularly as Ulrich discloses its formulations are suitable to mask bitter tasting drugs and vancomycin is known to have a bitter taste. 
Examiner further notes that per MPEP 2144.05, generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a 

Response to Remarks
Applicants argue that at the time of the invention, stable oral formulations of vancomycin having sufficient storage stability had not been produced or approved even though vancomycin had been known to have useful therapeutic effects for decades. The reason for lack of oral solutions is due to the instability of vancomycin oral formulations. Accord teaches that the reconstituted concentrate should be diluted immediately after preparation. In contrast to the lack of success in producing viable stable oral vancomycin solutions. Applicants were able to produce stable formulations which are now approved for human use. Applicants argue that none of the prior art suggests producing the claimed formulations having citric acid and preservative having a pH from 2.5-4.5 achieves stable results. 
Examiner respectfully submits that achieving storage stable vancomycin solutions was already an art recognized feature of Palepu. It is noted that per paragraph [0002] Palepu teaches that “Vancomycin is stable in water for approximately 24 hours after reconstitution, and is therefore, not suitable for long-term storage in liquid form. There is a need for vancomycin formulations with increased stability. The present invention addresses this need.” Palepu therefore formulates stable formulations using vancomycin in solution which are free of precipitation, see paragraph [0057].  Formulating a stable liquid vancomycin hydrochloride formulation that is able to be stored is taught and suggested by Palepu. Though Palepu does not teach the use “for oral use” it is noted that whether the formulation is applied for oral use or whether the liquid formulation is applied for injectable use is an intended use of the claimed formulation which holds little patentable weight. It is noted that a recitation of the 
  Applicants argue that none of the cited art suggests that citric acid and a preservative having a pH of 2.5-4.5 can provide enhanced stability. 
Examiner respectfully disagrees and notes that Palepu expressly teaches that the pH of the formulation can be adjusted with a citric acid (see claim 9) and that the pH can be from about 3-8. Palepu at the abstract teaches that vancomycin-containing compositions substantially free of precipitation after at least about 12 months of storage at refrigerated or ambient conditions are disclosed. The compositions include vancomycin or a pharmaceutically acceptable salt thereof; a polar solvent including propylene glycol, polyethylene glycol and mixtures thereof; lactic acid, a lactate salt, or mixtures thereof; and optionally, a pH adjuster in an amount sufficient to maintain a pH of the compositions at from about 3 to about 8. Thus Palepu teaches stable formulations having citric acid and overlapping pH ranges. It is noted that the Palepu reference does disclose citric acid, see paragraphs [0023] and [0061]. Paragraph [0023] teaches:
“[0023] In some aspects of the invention, a lactate salt may be used in conjunction with or in place of lactic acid. In these embodiments, the optional pH adjustor may take the form of one or more acids or conjugate bases present in sufficient quantity to adjust the pH of the compositions to the ranges set forth above or to maintain the pH within these ranges, i.e. from about 3 to about 8, or to specific points in between such as about 4 or about 6. Alternative acids are those commonly used in the art, including but not limited to acetic acid, citric acid, hydrochloric acid, phosphoric acid and malic acid.”
It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).
Applicants argue that it is impermissible to engage in hindsight reconstruction. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was 
Applicants argue that the references when read as a whole direct a skilled artisan away from the skilled invention given Accord teaches that oral formulations must be used immediately after reconstitution given vancomycin has a low pH that may cause chemical or physical instability when mixed with other compounds and thus the skilled artisan would have no basis to assume that the Palepu formulations would be combined with other components. 
Examiner respectfully disagrees that Accord teaches away. It is noted that stable vancomycin formulations are already discussed in Palepu with the only difference being for oral use in the alternative to for injectable use. However, vancomycin oral solutions are known to be more effective at treating certain conditions including C. difficule induced pseudomembranous colitis which are unable to be treated with injectable formulations. Thus an ordinary skilled artisan seeking to treat conditions that are unable to be treated via the injectable route would have known that oral formulations for treating certain conditions are better than injectable formations. Both formulations whether by oral route or injectable route are liquid formulations. An ordinary skilled artisan in view of Palepu’s teachings would have known how to stabilize a liquid formulation. Palepu even suggests that art recognized excipients can further be included to adjust desirable properties, see paragraph [0050] and [0062]. Here, the difference between oral based and injectable would have been the difference in 
Applicants argue that there is no reason why the skilled artisan would conclude that masking solutions of Ulrich would achieve the same effects for a vancomycin solution. 
Examiner respectfully submits that the making solutions of Ulrich would function as excipients that enable the masking of the bitter taste of vancomycin hydrochloride. It is noted that Palepu’s formulations can further contain excipients which impart desirable properties. An ordinary skilled artisan when administering via an oral route would have been motivated to use Ulrich’s sweetening formulation because vancomycin is a bitter drug. The solution of Palepu would contain excipients such as sweetening agents to mask the bitter taste of vancomycin hydrochloride. Examiner further notes that Palepu teaches that excipients which have antioxidant properties can be added to the formulation. 
Applicants argue that the prior art Haraguchi teaches away from simple substitutions of taste  masking solutions because selecting the appropriate taste masking compounds for bitter medicine is quite challenging. Avoidance or masking bitterness is one of the biggest challenges in the development of pharmaceuticals for children. Humans have several taste receptors an a diversity of bitterness and thus in view of the different mechanisms involved, the skilled artisan would not expect that taste masking comounds of Ulrich would solve the bitter issue of vancomycin raised by Lord. 
Applicant’s remarks are unpersuasive because Ulrich teaches that their 
Applicants argue that the Ulrich solutions are being added to intravenous solutions of Palepu and that in the absence of hindsight, the skilled artisan would have no basis in masking the solutions of Ulrich with the solutions of Palepu. Applicants argue that the prior art taught that oral vancomycin were unstable and Lord was stabilize a powder by using amino acid which is delivered by the pulmonary route. Palepu was able to make a stable IV solution using components critical to the stability which are the glycols and lactic acid/lactate. Neither reference suggests that the Palepu formulations would be stable as an oral formulation. 
Examiner notes that the sweetening agents of the instant claims are not disclosed for critically attributing to the stable formulation. Rather it appears to be the pH of the formulation and presence of citric acid and preservative that results in the stable formulations. It is well within the purview of an ordinary skilled artisan to add art recognized excipients to arrive at oral formulation over an injectable form to enhance the palatability of the liquid formulation. The liquid formulations of Palepu are indeed stable and further excipients can be added to the formulation without departing from the  
Applicants argue that the skilled artisan when presented with the teachings of Palepu, as a whole, would recognize that changing the amount of glycol, lactic acid, vancomycin and/or the pH has an effect on the stability of the liquid vancomycin formulation. When making any adjustments to the components, the skilled artisan would make such changes in view of these teachings in Palepu in order to produce a stable formulation. To do otherwise would be to ignore the teachings as a whole in Palepu. When making a formulation in this context, the skilled artisan would not be motivated to add citric acid. The Applicants argue that the skilled artisan would not have been motivated to add citric acid to a formulation with 25-50mg/ml vancomycin and that there is no guidance to provide a stable formulation having 25-50mg/ml vancomycin hydrochloride. Claim 18 recites the limitation that the vancomycin concentration is 25-50 mg/ml. Palepu teaches formulations of 50-100 mg/ml of vancomycin or 2.5 to 10 mg/ml vancomycin, each of which is mixed together with specific ranges ofpropylene glycols and lactic acid in order to have the appropriate stability. The data in Palepu demonstrate that when the vancomycin was increased from 5mg/mL to 50 mg/mL and the lacticacid is held at 0.05M, (Table 3) the presence of increased vancomycin and glycol more thanquadrupled the rate of degradation. The skilled artisan would not been motivated based on these teachings to prepare a formulation of 25-
make a formulation, Palepu does not provide guidance with respect to a formulation that has stability and that comprises a formulation of 25-50 mg/ml vancomycin at a pH of 2.5-4.5 as claimed. Thus, the skilled artisan would have no motivation or reasonable success. Applicants argue thus that no guidance for making a stable formulation of 25-50mg/ml and having a pH range of 2.5-4.5 as claimed is provided in Palepu.
Examiner respectfully disagrees and notes that that Palepu expressly teaches that the pH of the formulation can be adjusted with a citric acid (see claim 9) and that the pH can be from about 3-8. Palepu at the abstract teaches that Vancomycin-containing compositions substantially free of precipitation after at least about 12 months of storage at refrigerated or ambient conditions are disclosed. The compositions include vancomycin or a pharmaceutically acceptable salt thereof; a polar solvent including propylene glycol, polyethylene glycol and mixtures thereof; lactic acid, a lactate salt, or mixtures thereof; and optionally, a pH adjuster in an amount sufficient to maintain a pH of the compositions at from about 3 to about 8. Thus Palepu teaches stable formulations having citric acid and overlapping pH ranges. It is noted that the Palepu reference does disclose citric acid, see paragraphs [0023] and [0061]. A skilled artisan in view of Palepu would have known that citric acid can be added to Palepu’s formulations. Examiner submits that the pH of Palepu is an adjustable parameter and it is suggested that the amount of the pH adjuster is optimized such that it is sufficient to maintain the range of about 3-8, see for example, abstract, paragraph [0003], and [0021]. Applicants 
Examiner further notes that vancomycin hydrochloride can be present in an amount which includes 25mg/ml to 150mg/ml, see paragraph [0047]. MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  
According to Palepu:
“The inventive compositions are substantially free of visible precipitation after at least about 12 months of storage at a temperature of from about 5.degree. C. to about 25.degree. C. Preferably, the vancomycin-containing compositions are substantially free of precipitation for at least 24 months. The total impurities in the inventive compositions resulting from the degradation of vancomycin in the compositions is less than 
	
Examiner notes that less than about 6% degradation is consistent with the data provided in Table 3. It is clear from the teachings of Palepu that the combination of the vancomycin with the lactate salt or lactic acid together with the polar solvent provides enhanced storage stability. Table 3 demonstrates stable vancomycin formulations at about 50mg/mL. It is not necessary that every single formulation in Palepu be tested for storage stability, however an ordinary skilled artisan would have known based on the teachings of Palepu the amount of vancomycin can range anywhere from 25-150mg/mL, and is used together with a propylene or polyethylene glycol and lactate salt or lactic acid and pH adjuster(s) to achieve formulations with the enhanced storage stability, see paragraphs [0014]-[0018].  It must be noticed that the prior art reference does not necessarily have to teach a preferred embodiment of the amounts and formulation claimed. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). 

New Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 18-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-39 of copending Application No. 17/165,754 (reference application) in view of Palepu (United States Patent Publication 2016/0101147). 
 Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and that of Application ‘754 are directed to non-sterile stable liquid oral formulations which contain citric acid, sweetening agent, water, preservatives inclusive of sodium benzoate, vancomycin hydrochloride, and wherein the formulation is stable and homogenous for at least 1 week at refrigerated temperature with a pH of from 2.5-4.5. 
The difference between the instant claims and the copending claims of Application ‘754 is the amount of the vancomycin hydrochloride in that the instant claims are inclusive of 25-50mg/ml. However, Application ‘754 suggests that any amount of vancomycin hydrochloride can be present as no amount is claimed, and furthermore Palepu teaches compositions including non-sterile liquid solution compositions 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mochida et al. (JP2008201778) in view of Palepu (United States Patent Publication 2016/0101147) and Ulrich et al. (United States Patent Publication 2003/0032600).
Claim 1 is to a non-sterile stable liquid formulation formulated for oral administration, comprising: (a) citric acid, (b) water, (c) a sweetener, (d) a preservative, wherein the preservative is selected from the group consisting of benzyl alcohol, sodium benzoate, parabens, benzoic acid, and potassium sorbate, and (e) vancomycin hydrochloride from 25-50mg/ml, and wherein the non-sterile stable liquid formulation is homogenous and stable for at least 1 week at refrigerated temperature and has a pH of 2.5-4.5.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  The composition can include a flavoring agent present from .05-1% by weight, see page 5. The pH of the vancomycin aqueous solution is from 3.6-4.6, see page 3. The formulation is stable and does not cause precipitation, see pages 1-5. Given Mochida discloses dissolving with a homogenizer in liquid solutions, the vancomycin would necessarily be homogeneous, see pages 6-9 and entire document. The formulation is stable for at least 12 months or at least 2 years, and is formulated in water, see page 6. A pH of 3.6-4.6 renders obvious from about 2.5-4.5 and the liquid solutions of Mochida contain water. 
Mochida does not expressly teach that the composition has the sweetener of 0.2% sucralose, that the flavoring agent is artificial grape flavor, wherein the citric acid is about 0.4% w/v citric acid, and wherein the preservative is sodium benzoate or that the liquid formulation can be formulated to be non-sterile. 
Palepu teaches compositions including either sterile or non-sterile liquid solutions 
Ulrich et al. teach taste masking liquid pharmaceutical compositions for oral administration, see abstract and paragraph [0092].  According to Ulrich, many active ingredients including antimicrobial agents have strong unpleasant and bitter tastes and therefore a need exists to develop taste masked solutions which provide uniform distribution of active and make the composition palatable, see paragraphs [005]-[007]. The tasted masked solutions contain sucralose (sweetener) present from .05-1.5 w/v, and pH buffers such as citric acid anhydrous present from, .01-1%, see paragraphs [0092], [0093], [0096] and Example 3. The liquid solutions can further contain preservatives such as sodium benzoate present from 0.1-0.5% w/v, sucralose present from 0.05-1.5%,  and a flavoring agent such as grape present from .02-.06% w/v, see paragraphs [0052], [0092], [0098]-[0100] and Example 12. The taste masked 
It would have been prima facie obvious before the time of filing to provide the modified Mochida’s vancomycin hydrochloride solution with a liquid taste masking formulation that comprises sweetener, flavoring agent or dye, with citric acid buffer at about .0.4% w/v, sucralose sweetener at 0.2% w/v, grape flavoring agent at about .05% w/v, and sodium benzoate preservative present. 
A person of ordinary skill in the art would have been motivated to do so in view of Ulrich which discloses that orally administered active pharmaceutical agents can be taste masked due to their bitter taste with formulations which comprise art recognized buffers, sweetener, flavoring agent, and preservatives used in overlapping ranges. Therefore, since Vancomycin hydrochloride is an art recognized bitter drug, one would have been motivated to use the taste mask solutions of Ulrich in amounts disclosed by Ulrich to enhance the taste of vancomycin hydrochloride. MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” There would have been a reasonable expectation of success given Mochida’s oral liquid vancomycin formulation can be formulated to contain flavoring agents, preservatives, and sweeteners. 
It would have been additionally obvious to formulate Mochida’s vancomycin solutions as a non-sterile solution in the alternative to sterile given Palepu teaches that liquid vancomycin hydrochloride formulations can be made to be either sterile or  non-
With regards to the amount of flavoring and citric acid and vancomycin hydrochloride, Examiner further notes that per MPEP 2144.05, generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 
Conclusion
Currently, no claims are allowed and all claims are rejected. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH ALAWADI/Primary Examiner, Art Unit 1619